Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 5-12, 16 and 18-19 are allowable. The restriction requirement between distinct species, as set forth in the Office action mailed on 08/10/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of distinct species is withdrawn.  Claim 7, directed to distinct species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record neither anticipates nor renders obvious all of the limitations recited in the base claims, including: 

● the body part has a first semiconductor pattern that is an outermost one of the plurality of semiconductor patterns and a second semiconductor pattern between the first semiconductor pattern and the active pattern, the first semiconductor pattern including silicon in an amount of about 95 at% to about 100 at% and the second semiconductor pattern including silicon-germanium, wherein the capping pattern includes germanium, a germanium content of the capping pattern being about 5 at% to about 100 at%, wherein the capping pattern covers one facet of the first semiconductor pattern and exposes a corner edge of the body part, the one facet of the first semiconductor pattern being a (111) plane, wherein the 
● the capping pattern exposes the corner edge of the body part, wherein a germanium content of the capping pattern is greater than a germanium content of the body part, wherein the source/drain pattern has a maximum width in the first direction at a level at which the corner edge is located, wherein the corner edge is defined by a first facet and a second facet of the body part, wherein each of the first facet and the second facet is a (111) plane, wherein the body part has a first semiconductor pattern that is an outermost one of the plurality of semiconductor patterns and a second semiconductor pattern between the first semiconductor pattern and the active pattern, wherein the second semiconductor pattern has a third facet parallel to the first facet, a fourth facet parallel to the second facet, and a second corner edge defined where the third facet meets the fourth facet, and wherein the first semiconductor pattern covers the third facet, the fourth facet, and the second corner edge (claim 16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHAT X CAO/Primary Examiner, Art Unit 2817